Case 19-11104-BLS Doc19 Filed 05/15/19 Page 1 of 35

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 11
In re:

Case No. 19-11104 (BLS)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,

(Joint Administration Requested)
Debtors. !

 

MOTION OF DEBTORS FOR ENTRY OF ORDERS
(D(A) APPROVING BIDDING PROCEDURES FOR SALE OF
DEBTORS’ ASSETS, (B) APPROVING STALKING HORSE BID

PROTECTIONS, (C) SCHEDULING AUCTION FOR, AND HEARING TO APPROVE,
SALE OF DEBTORS’ ASSETS, (D) APPROVING FORM AND MANNER OF NOTICES

OF SALE, AUCTION AND SALE HEARING, (E) APPROVING ASSUMPTION AND

ASSIGNMENT PROCEDURES AND (F) GRANTING RELATED RELIEF AND
(D(A) APPROVING SALE OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS,
CLAIMS, INTERESTS AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION
AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
AND (C) GRANTING RELATED RELIEF

The above-captioned debtors and debtors-in-possession (the “Debtors”), by and through

 

their proposed undersigned counsel, hereby submit this Motion of Debtors for Entry of Orders
(1)(A) Approving Bidding Procedures for Sale of Debtors’ Assets, (B) Approving Stalking Horse
Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of Debtors’ Assets,

(D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing, (E) Approving
Assumption and Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,

(B) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases and

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer,
LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia,
LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268) and EM Energy
Midstream Pennsylvania, LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main
Street, Suite 220, Canonsburg, PA 15317.

{1239.001-W0055984.}
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 2 of 35

(C) Granting Related Relief (this “Sale Motion”). In support of this Sale Motion, the Debtors
rely on (i) the Declaration of Elliot Ross in Support of the Motion of Debtors for Entry of Orders
(D(A) Approving Bidding Procedures for Sale of Debtors’ Assets, (B) Approving Stalking Horse
Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of Debtors’ Assets,
(D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing, (E) Approving
Assumption and Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,
(B) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases and
(C) Granting Related Relief (the “Ross Declaration”), which is attached hereto as Exhibit A, and
(ii) the Declaration of Callum Streeter in Support of Debtors’ Chapter 11 Petitions and First
Day Pleadings (the “First Day Declaration”)’ filed contemporaneously with this Sale Motion,
and respectfully state as follows:
Jurisdiction and Venue

1. The United States Bankruptcy Court for the District of Delaware (the “Court”)
has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware,
dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.
§ 157(b)(2), and the Court may enter a final order consistent with Article II] of the United States

Constitution.”

 

* All capitalized terms not herein defined shall have the same meaning ascribed to them in the Bidding Procedures
and Bidding Procedures Order.

> Pursuant to Local Rule of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”) 9013-1(f), the Debtors hereby confirm their consent to entry of a final order
by this Court in connection with this Motion if it is later determined that this Court, absent consent of the parties,
cannot enter final orders or judgments consistent with Article III of the United States Constitution.

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 3 of 35

2. The legal predicates for the relief sought herein are sections 105(a), 363, 365, 503
and 507 of title 11 of chapter 11 of the United States Code, 11 U.S.C. §§ 101 et seg. (as amended
or modified, the “Bankruptcy Code”) and rules 2002, 6003, 6004, 6006, 9014 and 9019 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 6004-1 of the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Bankruptcy Rules”).

3. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

Background

4. On the date hereof (the “Petition Date”), each of the Debtors commenced the
above-captioned chapter 11 cases (the “Chapter 11 Cases”) by filing with the Court a voluntary
petition for relief under chapter 11 of the Bankruptcy Code.

5. The Debtors continue to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the
date of this Motion, no trustee, examiner or statutory committee has been appointed in these
Chapter 11 Cases.

6. Additional information regarding the circumstances leading to the commencement
of these Chapter 11 Cases and information regarding the Debtors’ business and capital structure
is set forth in detail in the First Day Declaration filed contemporaneously herewith and
incorporated by reference.

Preliminary Statement

7. The Debtors have commenced the Chapter 11 Cases in order to pursue the sale of
all or substantially all of their assets pursuant to section 363 of the Bankruptcy Code to maximize
the value of their estates and the recoveries of their stakeholders. The Debtors are independent

oil and gas companies engaged in the acquisition, production, exploration and development of

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 4 of 35

natural gas and natural gas liquids from underground deposits in the Appalachian Basin
(collectively, the “Business”).

8. As described more fully in the First Day Declaration, in early 2019, following the
Revolution Explosion, the shut-in of Debtor EM Energy Pennsylvania, LLC’s operations, located
in Butler County, Pennsylvania, and the commencement of litigation with ETC Northeast
Pipeline, LLC (“ETC”), the Debtors, in consultation with their advisors, explored various
strategic alternatives and ultimately determined that a sale of all or substantially all of their assets
(collectively, the “Assets”) would be the best way to maximize value for the benefit of their
stakeholders.

9. The Debtors have developed bidding and auction procedures (the “Bidding
Procedures”) to govern the sale of the Assets (the “Sale”). The Bidding Procedures allow
interested parties to submit bids for any or all of the Debtors’ assets, subject to the terms and
provisions of the Bidding Procedures.

10. The Debtors propose the following timeline for their sale process, which is

described in greater detail in this Motion:

 

 

Date

Event

 

June 13, 2019, at |_]m.

Bidding Procedures Hearing

 

July 24, 2019, at [_]m.

Bid Deadline

 

August 12, 2019, at [_]m.

Service of Notices of Qualified Bidder Status

 

On or prior to August 14, 2019, at [_]m.

Auction

 

7 days prior to the Sale Hearing

Sale Objection Deadline and Assumption and Assignment
Objection Deadline

 

Prior to or at Sale Hearing

Adequate Assurance Objection Deadline

 

August 16, 2019, at [_]m. (or such later
time as the Debtors may be heard)

 

 

Sale Hearing

 

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

 
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 5 of 35

11. The Bidding Procedures are reasonable and designed with the objective of

generating the best value for the Assets, while affording the Debtors maximum flexibility to

execute asset sales in a quick and efficient manner. The Debtors are confident that the Bidding

Procedures and the other relief requested herein satisfy the requirements of section 363 of title 11

of the United States Code (the “Bankruptcy Code”) and will facilitate the sale of the Assets for

the best value for the benefit of all of the Debtors’ stakeholders.

Relief Requested

12. By this Sale Motion, the Debtors request entry of the an order, substantially in the

form attached hereto as Exhibit B (the “Bidding Procedures Order”),

i.

il.

lil.

Iv.

Vi.

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

 

authorizing and approving the Bidding Procedures, substantially in
the form attached to the Bidding Procedures Order as Exhibit 1, in
connection with the Sale;

authorizing, but not obligating, the Debtors to select a Stalking
Horse Bidder (as defined herein) prior to the Bid Deadline;

approving the Bid Protections for Stalking Horse Bidder(s), if any,
in accordance with the terms and conditions set forth in the
Bidding Procedures and subject to entry of Stalking Horse
Approval Order;

scheduling an auction of the Assets (the “Auction”) to be held on
or prior to August 14, 2019 at [_].m. (prevailing Eastern Time);

scheduling a hearing (the “Sale Hearing’’) to consider approval of
the proposed Sale, to be held on August 16, 2019 at [_].m.
(prevailing Eastern Time);

authorizing and approving the form of (A) notice of the sale of the
Assets, the Bid Deadline, the Auction and the Sale Hearing,
substantially in the form attached to the Bidding Procedures Order
as Exhibit 2 (the “Sale Notice”) and (B) notice to each relevant
non-Debtor contract counterparty (each, a “Contract
Counterparty”) to a Potentially Assumed Contracts (as defined
below) regarding the Debtors’ potential assumption and
assignment of such contract and the amount necessary to cure any
defaults thereunder (the “Cure Claims”), substantially in the form
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 6 of 35

attached to the Bidding Procedures Order as Exhibit 3 (the
“Potential Assumption and Assignment Notice’);

vii. authorizing and approving procedures for the assumption and
assignment of the Contracts and the determination of Cure Claims
with respect thereto (collectively, the “Assumption and
Assignment Procedures”); and

vili. granting related relief.

Marketing Process

13. As described in the First Day Declaration, prior to the Petition Date, the Debtors,
with the assistance of their advisors Evercore Group, L.L.C. (“Evercore”) and Davis Polk &
Wardwell LLP (“Davis Polk”), explored various strategic alternatives and ultimately determined
that a sale of all or substantially all of their assets would be the best way to maximize value for
the benefit of their stakeholders. Prior to the Petition Date, the Debtors, together with Evercore,
engaged in preliminary discussions with certain interested parties regarding the purchase of some
or all of the Assets, including potentially serving as a Stalking Horse Bidder for the Assets.

14. Prior to the Petition Date, the Debtors, together with Evercore, engaged in
preliminary discussions with certain interested parties regarding the purchase of some or all of
the Assets, including potentially serving as a Stalking Horse Bidder for the Assets. Commencing
on the Petition Date, the Debtors will continue to progress a robust marketing process for the
Assets. Specifically, the Debtors, with the assistance of Evercore and Davis Polk, intend to
market the Assets to potential buyers, including, without limitation, those potential buyers
previously approached, by (a) engaging potential buyers and investors that may have an interest
in bidding for the Assets, (b) delivering updated materials to such interested parties, (c)
managing and providing access to a data room of confidential information on the Assets to
interested parties and (d) providing customized information packets to potential purchasers as
appropriate. See Ross Decl. at 8.

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 7 of 35

15. The Debtors believe that completion of the sale process in the time and manner
set forth herein will maximize the value of the Assets. In formulating the Bidding Procedures
and time periods contained therein, the Debtors balanced the need to provide adequate and
appropriate notice to parties in interest and to potential purchasers with the need to efficiently
sell the Assets. The Debtors believe that the auction process and time periods set forth in the
Bidding Procedures will provide parties with sufficient time and information to formulate
competing bids to purchase some or all of the Assets. Thus, the Debtors have determined that
pursuing the Sale in the manner and within the time periods described above is in the best
interest of the Debtors’ estates and will provide interested parties with sufficient opportunity to

participate.

Bidding Procedures

A. Overview

16. The Bidding Procedures are designed to promote a competitive and efficient sale
process. If approved, the Bidding Procedures will allow the Debtors to solicit and identify bids
from potential buyers that constitute the highest or otherwise best offer for the Assets on a
schedule consistent with the deadlines under the Bidding Procedures and the Debtors’ chapter 11

strategy.

17. In accordance with Local Bankruptcy Rule 6004-1(c)(i), certain of the key terms

of the Bidding Procedures are highlighted in the chart below.*

    

Provisions Parts 1 and 2 of the Bidding Procedures set forth the Qualified Bid and Qualified

 

* To the extent that there is any inconsistency between the terms of the Bidding Procedures and the summary of such
terms in this Sale Motion, the terms of the Bidding Procedures shall control. Capitalized terms used but not
otherwise defined in this summary shall have the meanings ascribed to such terms in the Bidding Procedures.

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 8 of 35

 

Governing Bidder requirements.
Qualification of
Bidders and A. Interested Parties
Qualified Bids 1. Required Information. Interested Parties must deliver the following items (the
Local Bankruptcy ce oe . 9 : :
Rule 6004-1(c)(i)(A)- Preliminary Bid Documents”) to Evercore if determined to be necessary by
(B) the Debtors in consultation with the DIP Agent and the Creditors’ Committee (if
any):

a. an executed confidentiality agreement substantially in form and substance
acceptable to the Debtors;

b. astatement and other factual support demonstrating, to the Debtors’
satisfaction, that the Interested Party has a bona fide interest in purchasing
any or all of the Assets;

c. if practicable, a description of the nature and extent of any due diligence
the Interested Party wishes to conduct and the date in advance of the Bid
Deadline (as defined below) by which such due diligence will be
completed; and

d. sufficient information to allow the Debtors, in their sole discretion, to
determine that the Interested Party has the financial wherewithal and any
required internal corporate, legal or other authorizations to close the sale
transaction, including, but not limited to, current audited financial
statements of the Interested Party (or such other form of financial disclosure
acceptable to the Debtors in their sole discretion) or, if the Interested Party is
an entity formed for the purpose of acquiring any or all of the Assets, (A)
current audited financial statements of the equity holder(s) (the
“Sponsor(s)”) of the Interested Party (or such other form of financial
disclosure acceptable to the Debtors in their discretion), (B) a written
commitment acceptable to the Debtors in their sole discretion that the
Sponsor(s) are responsible for the Interested Party’s obligations in
connection with the bidding process and (C) copies of any documents
evidencing any financing commitments necessary to consummate the
transaction.

If the Debtors determine in their sole discretion after receipt of the Preliminary
Bid Documents that an Interested Party’s desire to become a Potential Bidder is
solely on account of a bona fide interest in purchasing any or all of the Assets,
such Interested Party will be deemed a “Potential Bidder” and the Debtors will
deliver to such Potential Bidder (a) a form of purchase agreement and (b) access
to the Debtors’ confidential electronic data room concerning the Assets (the

“Data Room”), which access may be limited by the Debtors in their sole
discretion.

B. Due Diligence. Until the Bid Deadline, in addition to granting access to the Data
Room, the Debtors will provide Potential Bidders with reasonable due diligence
access and additional information, as may be reasonably requested by a Potential
Bidder. If any Potential Bidder is (or is affiliated with) a competitor of the
Debtors, the Debtors may withhold any information or due diligence access from
such Potential Bidder that the Debtors determine is sensitive, proprietary or
otherwise not appropriate for disclosure.

C. Bid Deadline — July 24, 2019, at 5:00 p.m. (prevailing Eastern Time)

D. Qualified Bid Requirements.

 

 

1. Required Bid Documents. A Qualified Bid must be accompanied by the

 

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

 
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 9 of 35

 

 

 

2.

following documents:

a.

an executed letter stating that the bidder’s offer is irrevocable until
consummation of a transaction involving the Assets identified in such bid
and that such bidder agrees to serve as an Alternate Bidder in accordance
with the Bidding Procedures;

a duly authorized and executed purchase agreement, which purchase
agreement must be based on the form purchase agreement provided by
Evercore, marked to show any revisions, including, among other things, the
purchase price for the Assets identified in such Bid, together with all
exhibits and schedules;

written evidence of a firm commitment for financing to consummate the
proposed transaction, or other evidence of ability to consummate the
proposed transaction without financing, that is satisfactory to the Debtors
(in their sole discretion); and

written evidence acceptable to the Debtors (in their sole discretion)
demonstrating financial wherewithal, operational ability and corporate
authorization to consummate the proposed transaction.

Assets; Consideration. A bid will only be considered if the bid:

 

a.

identifies the legal name of the purchaser (including any Sponsor(s), if the
purchaser is an entity formed for the purpose of consummating the
proposed transaction);

if a “Partial Bid,” identifies the Assets to be purchased;

is not materially more burdensome, less favorable or more conditional than
the terms of the Stalking Horse Bid (as defined below), as determined by
the Debtors in their sole discretion;

identifies all executory contracts and unexpired leases of which the
Potential Bidder seeks assignment from the Debtors, if any;

is not conditioned on (i) obtaining financing or (ii) the outcome of
unperformed due diligence;

is not conditioned on the receipt of any third party approvals or consents,
including without limitation board of director approval (excluding required
Court approval and required governmental, licensing or regulatory approval
or consent, if any);

with respect to any governmental, licensing or regulatory approvals or
consents, includes a description of all such approvals or consents that are
required to consummate the proposed transaction (including any antitrust
approval or clearance related to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended), together with evidence
satisfactory to the Debtors in their sole discretion of the ability of the bidder
to obtain such approvals or consents in a timely manner, as well as a
description of any material contingencies or other conditions that will be
imposed upon, or that will otherwise apply to, the obtainment or
effectiveness of any such approvals or consents;

is accompanied by a cash deposit by wire transfer to an escrow agent
selected by the Debtors (the “Deposit Agent”) in an amount equal to 10%
of the cash purchase price set forth in connection with such Bid (any such
deposit, a “Good Faith Deposit”);

 

{1239.00 1-W0055984.}

HOU:3950371.2
#91871728v21

 
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 10 of 35

 

 

 

i, indicates that the bidder will not seek any transaction or break-up fee,
expense reimbursement, or similar type of payment (other than if such bid
is selected to be a Stalking Horse Bid and subject to the provisions of Part 3
of the Bidding Procedures);

j. provides for a commitment to close as soon as practicable, but in no event
later than September 17, 2019;

k. sets forth the representatives that are authorized to appear and act on behalf
of the bidder in connection with the proposed transaction;

1. fully discloses the identity of each entity that will be bidding for the
Debtors’ assets or otherwise financing such Bid (including through the
issuance of debt in connection with such Bid), and a summary of any such
financing;

m. indicates that the bidder waives any substantial contribution administrative
expense claims under section 503(b) of the Bankruptcy Code related to
bidding for the Assets;

n. if the bid contemplates the assumption and assignment of any contracts or
leases, includes evidence of the bidder’s ability to comply with section 365
of the Bankruptcy Code (to the extent applicable), including providing
adequate assurance of such bidder’s ability to perform in the future the
contracts and leases proposed in its bid to be assumed by the Debtors and
assigned to the bidder, in a form that will permit the Debtors to disseminate
immediately such evidence to the non-Debtor counterparties to such
contracts and leases;

0. constitutes a good faith, bona fide offer to effectuate the proposed
transaction; and

p. is received on or before the Bid Deadline (as such deadline may be
extended in accordance with the Bidding Procedures).

Designation of Qualified Bids; Cure of Non-Qualifying Bids. The Debtors shall
have the right, in their Permitted Discretion, to deem a bid a Qualified Bid even if
such bid does not conform to one or more of the requirements above or does not
include one or more Required Bid Documents. If the Debtors receive a bid prior to
the Bid Deadline that is not a Qualified Bid, the Debtors may, in their sole
discretion, provide the bidder with the opportunity to remedy any deficiencies
following the Bid Deadline but not later than two days prior to the Auction. If any
bid is determined by the Debtors not to be a Qualified Bid, and the applicable
bidder fails to remedy such bid in accordance with the Bidding Procedures, the

Debtors shall promptly instruct the Deposit Agent to return such bidder’s Good
Faith Deposit.

Credit Bid. The DIP Secured Parties shall be deemed Qualified Bidders and shall
have the right to credit bid, in accordance with the DIP Documents and subject to
the Carve-Out, up to the full amount of the DIP Obligations in any sale
contemplated by the Bid Procedures pursuant to section 363(k) of the Bankruptcy
Code; provided, that if the DIP Secured Parties submit a bid for any of the Assets,
the DIP Agent shall cease being a consultation party as set forth in the Bidding
Procedures. Each of the Prepetition Secured Parties shall be deemed Qualified
Bidders and shall have the right to credit bid up to the full amount of the applicable
Prepetition Secured Debt, subject to the Carve-Out in any sale contemplated by the
Bid Procedures pursuant to section 363(k) of the Bankruptcy Code.

- Deemed Acknowledgments and Representations. Each Qualified Bidder shall

 

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

10

 
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 11 of 35

 

be deemed to acknowledge and represent that such bidder:

1. has had an opportunity to conduct any and all due diligence regarding the
Assets that are the subject of the Auction prior to making any such bids;

2. has relied solely upon its own independent review, investigation and/or
inspection of any documents and/or the Assets in making its bid; and

3. did not rely upon any written or oral statements, representations, promises,
warranties or guaranties whatsoever, whether express, implied, by
operation of law or otherwise, regarding the Assets, or the completeness of
any information provided in connection therewith, except as expressly
stated in the Bidding Procedures or, as to the Successful Bidder(s), the
asset purchase agreement(s) with such Successful Bidder(s).

 

 

 

Part 3 of the Bidding Procedures outlines the terms of selecting a Stalking Horse
Bidder and providing Bid Protections.

A. Selection of the Stalking Horse Bidder. Prior to the Bid Deadline, the Debtors
shall be fully authorized, but not obligated, in an exercise of their business judgment
(in consultation with the DIP Agent and Creditors’ Committee (if any)) to agree
with any Qualified Bidder that:

1. such Qualified Bidder’s Qualified Bid shall serve as the minimum bid for the
Assets or any lot thereof (such Qualified Bidder, a “Stalking Horse Bidder”
and, such Qualified Bid, a “Stalking Horse Bid”); and

2. that the Debtors will enter into the transaction(s) contemplated in such Stalking
Horse Bid unless a higher or otherwise better Qualified Bid or Subsequent Bid
is submitted with respect to such Assets or lot thereof, as determined by the
Debtors in accordance with these Bidding Procedures.

Promptly upon the designation of a Stalking Horse Bid, the Debtors shall file a notice of
selection of the Stalking Horse Bidder and serve such notice on the Notice Parties. Parties
in interest may object to the designation of a Stalking Horse Bidder or any of the terms of
such Stalking Horse Bid (each, a “Stalking Horse Objection”) within seven (7) calendar
days after service of the notice of selection of the Stalking Horse Bidder. If a timely
Stalking Horse Objection is filed, the Debtors will schedule a hearing (the “Stalking Horse
Hearing”) regarding such Stalking Horse Objection as soon as reasonably practicable
seeking approval of such Stalking Horse Bid on or before August 8, 2019 (the “Stalking
Horse Approval Order’). In absence of a Stalking Horse Objection, upon the expiration
of the objection deadline, the Debtors will submit the Stalking Horse Approval Order to the
Court, which may enter such order without a hearing.

B. Bid Protections. In the event that the Debtors select one or more Stalking Horse
Bidder(s) in accordance with the Bidding Procedures, the Debtors shall be fully
authorized, but not obligated, in an exercise of their business judgment (in
consultation with the DIP Agent and Creditors’ Committee (if any)) to offer the
following bid protections to such Stalking Horse Bidder(s), subject to entry of the
Stalking Horse Approval Order, payable if the Debtors consummate a sale pursuant
to a Qualified Bid other than the Stalking Horse Bid (if the assets subject to such
sale are those to which such Stalking Horse Bid relates) paid out of the proceeds of
the sale to which they relate :

1. payment of a break-up fee in an amount not to exceed 3% of the cash purchase
price set forth in the Stalking Horse Bid (the “Break-Up Fee”); and

2. reimbursement of the reasonable and documented costs and expenses of the
Stalking Horse Bidder (the “Expense Reimbursement” and, together with the
Break-Up Fee, the “Bid Protections”) in an amount not to exceed 1% of the

 

{1239.001-W0055984.}

11
HOU:3950371.2
#91871728v21

 
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 12 of 35

 

cash purchase price set forth in the Stalking Horse Bid;
provided, however, that

a. the payment of such Break-Up Fee and/or Expense Reimbursement shall be
subject to the terms and conditions of the definitive agreement(s) executed
between the Debtors and such Stalking Horse Bidder(s); and

b. no Break-Up Fee shall be paid to a credit bidder.

Notice. Notice of the Bid Protections on the terms agreed to by the Debtors and one
or more Stalking Horse Bidders shall be provided concurrent with the notice of such
Stalking Horse Bidder(s) in accordance with the Bidding Procedures Order. Until
paid, any Break-Up Fee or Expense Reimbursement provided pursuant to the
Bidding Procedures Order shall constitute allowed superpriority administrative
expense claims arising in the Debtors’ chapter 11 cases under sections 503(b),
507(a)(2), and 507(b) of the Bankruptcy Code; provided, however, that such
superpriority claims shall be subject to and subordinate in all respects to (i) the liens
and claims granted to the DIP Secured Parties and Prepetition Secured Parties in the
DIP Order; and (ii) the Carve-Out (as defined in the DIP Order).

 

 

 

{1239.001-W0055984.}

12
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 13 of 35

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

 

Part 10 of the Bidding Procedures authorizes the Debtors, except as otherwise
provided in the Bidding Procedures or the Bidding Procedures Order, in

consultation with the DIP Agent and Creditors’ Committee (if any), to modify the

Bidding Procedures and implement additional procedural rules that the Debtors
determine will better promote the goals of the bidding process and discharge the
Debtors’ fiduciary duties.

 

Parts 5 and 6 of the Bidding Procedures sets forth procedures by which the Debtors
| shall select the Successful Bids.

A. Selection of Successful Bids. Prior to the conclusion of the Auction, the

 

Debtors shall (in each case in their Permitted Discretion (as defined in the
Bidding Procedures) (a) review and evaluate each bid made at the Auction on
the basis of financial and contractual terms and other factors relevant to the sale
process, including those factors affecting the speed and certainty of
consummating the sale transaction, (b) determine and identify the highest or
otherwise best offer or collection of offers (the “Successful Bid(s)”), (c)
determine and identify the next highest or otherwise best offer or collection of
offers (the “Alternate Bid(s)”) and (d) notify all Qualified Bidders participating
in the Auction, prior to its adjournment, of the identity of the party or parties
that submitted the Successful Bid(s) (the “Successful Bidder(s)”), the amount
and other material terms of the Successful Bid(s), the identity of the party or
parties that submitted the Alternate Bid(s) (the “Alternate Bidder(s)”) and the
amount and other material terms of the Alternate Bid(s). No additional bids
may be considered after the Auction is closed.

Alternative Bid. The Debtors’ presentation to the Court of the Successful
Bid(s) and Alternate Bid(s) will not constitute the Debtors’ acceptance of such
bid(s), which acceptance will only occur upon approval of such bid(s) by the
Court. Following the Court’s entry of the Sale Order approving such bid(s), the
Debtors and the Successful Bidder(s) shall proceed to consummate the
transaction(s) contemplated by the Successful Bid(s), in all cases within the
milestones set in the DIP Order. If the Debtors and the Successful Bidder(s) fail
to consummate the proposed transaction(s), then the Debtors shall file a notice
with the Court advising of such failure. Upon the filing of such notice with the
Court, the Alternate Bid(s) will be deemed to be the Successful Bid(s) and the
Debtors will be authorized but not directed, in their sole discretion, to effectuate
the transaction(s) with the Alternate Bidder(s) subject to the terms of the
Alternate Bid(s) of such Alternate Bidder(s) without further order of the Court.
If such failure to consummate the sale is the result of a breach by the Successful
Bidder(s) (such bidder(s), the “Breaching Bidder(s)”) of its (their) purchase
agreement(s), the Debtors reserve the right to seek all available remedies from
the Breaching Bidder(s), subject to the terms of the applicable purchase
agreement.

Execution of Definitive Documentation. Within two Business Days after the
completion of the Auction, the Successful Bidder(s) and the applicable Debtors
shall complete and execute all agreements, instruments and other documents
necessary to consummate the applicable sale transaction(s) or otherwise
contemplated by the applicable Successful Bid(s). Promptly following the
selection of the Successful Bid(s) and Alternate Bid(s), the Debtors shall file a
notice of the Successful Bid(s) and Alternate Bid(s) with the Court and cause
such notice to be published on the Case Information Website, which shall
constitute definitive proof that the Debtors have closed the Auction.

 

13

 
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 14 of 35

B. Noticing Procedures

18. The Bidding Procedures and the Bidding Procedures Order provide the following

6

a.

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

Noticing Procedures”:

Sale_Notice. Within one Business Day after entry of the Bidding
Procedures Order, or as soon as reasonably practicable thereafter, the
Debtors shall serve the Sale Notice by first-class mail upon the following
parties or, in lieu thereof, their counsel, if known: (i) the Notice Parties (as
defined below); (ii) counsel for any statutory committee appointed in the
Chapter 11 Cases; (iii) all entities known to have expressed an interest in a
transaction with respect to the Assets; (iv) the Internal Revenue Service;
(v) all known taxing authorities to which the Debtors are subject; (vi) all
entities known or reasonably believed to have asserted a Lien on any of
the Assets; (vii) counterparties to the Debtors’ executory contracts and
unexpired leases; and (viii) those entities and individuals appearing on the
Debtors’ creditor matrix (collectively, the “Sale Notice Parties”). On or
about the same date, the Debtors shall publish the Sale Notice on the
Debtors’ case information website (located at
https://cases.primeclerk.com/edgemarc (the “Case Information Website”)).

Notice of Determination of Qualified Bids. By 12:00 p.m. (prevailing
Eastern Time) on the date that is two Business Days prior to the Auction,
the Debtors will (A) notify each Qualified Bidder that has timely
submitted a Qualified Bid that its bid is a Qualified Bid and (B) provide all
Qualified Bidders with (1) copies of the Qualified Bid or combination of
Qualified Bids that the Debtors believe is the highest or otherwise best
offer (the “Starting Bid(s)”), (2) an explanation of how the Debtors value
the Starting Bid(s) and (3) a list identifying all of the Qualified Bidders
and their respective Qualified Bids.

Provisions Governing the Auction. If the Debtors receive no more than
one (1) Bid that is a Qualified Bid, the Debtor, in its sole discretion, shall
(i) notify all Potential Bidders and the Bankruptcy Court in writing that (a)
the Auction is cancelled and (b) such Qualified Bid is the Successful Bid,
and (ii) if applicable, the Debtors shall seek authority at the Sale Hearing
to consummate the Sale transactions with such Qualified Bidder
contemplated by its Qualified Bidder Purchase Agreement. If the Debtors

receive two (2) or more Qualified Bids, the Debtors will conduct an
auction (the “Auction”).

Notice of Auction Results. Promptly following the selection of the
Successful Bid(s) and Alternate Bid(s), the Debtors shall file a notice of
the Successful Bid(s) and Alternate Bid(s) (the “Notice of Auction
Results”) with the Court and cause such notice to be published on the Case

14
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 15 of 35

Information Website, which shall constitute definitive proof that the
Debtors have closed the Auction.

19. The Noticing Procedures constitute adequate and reasonable notice of the key
dates and deadlines for the sale process, including, among other things, the applicable objection
deadline, the Bid Deadline and the time and location of the Auction and Sale Hearing.
Accordingly, the Debtors request that the Court find that the Noticing Procedures are adequate
and appropriate under the circumstances and comply with the requirements of Bankruptcy Rule
2002 and Local Bankruptcy Rule 2002-1.

Assumption and Assignment Procedures

20. In connection with the Sale, the Debtors anticipate that they will assume and
assign to the Successful Bidder (or its designated assignee(s)) all or certain of the Potentially
Assumed Contracts pursuant to section 365(b) of the Bankruptcy Code. Accordingly, the
Debtors hereby seek approval of the proposed Assumption and Assignment Procedures set forth
herein, which, among other things, (a) outline the process by which the Debtors will serve notice
to all Contract Counterparties regarding the proposed assumption and assignment, related Cure
Claims, if any, and information regarding the Successful Bidder’s adequate assurance of future
performance and (b) establish objection and other relevant deadlines and the manner for
resolving disputes relating to assumption and assignment of the Potentially Assumed Contracts.
The proposed Assumption and Assignment Procedures are as follows:

a. Executory Contract List.
i. No later than three Business Days after entry of the Bidding
Procedures Order, the Debtors shall file with the Court a list of
executory contracts and unexpired leases that may be assumed and

assigned in connection with the Sale (such contracts, the

“Potentially Assumed Contracts” and such list the “Executory
Contract List’’).

{1239.001-W0055984.}

15
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 16 of 35

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

il.

il.

If it is discovered that an Executory Contract should have been
included on the Executory Contract List but was not (such
contract, a “Previously Omitted Contract”), or in the event that the
Debtors seek to modify a Cure Claim, the Debtors will promptly
file with the Court a revised Executory Contract List.

Potential Assumption and Assignment Notice. Simultaneously with the
filing of the Executory Contract List (or any revised Executory Contract
List) or as soon as reasonably practicable thereafter, serve on each relevant
Contract Counterparty the Potential Assumption and Assignment Notice.

Assumption and Assignment Objections.

Objection Deadlines. Any Contract Counterparty may object to the
proposed assumption or assignment of its Assumed Contract, the
Debtors’ proposed Cure Claims, if any, or the ability of a Stalking
Horse Bidder (if any) to provide adequate assurance of future
performance (an “Assumption and Assignment Objection”). All
Assumption and Assignment Objections must (A) be in writing,
(B) comply with the Bankruptcy Code, Bankruptcy Rules and
Local Bankruptcy Rules, (C) state, with specificity, the legal and
factual bases thereof, including, if applicable, the Cure Claims the
Contract Counterparty believes is required to cure defaults under
the relevant Assumed Contract and supporting materials
evidencing the same, (D) be filed by no later than seven (7) days
prior _to the Sale Hearing (the “Assumption and Assignment
Objection Deadline”) and (E) be served on (1) proposed counsel
for the Debtors, (y) Davis Polk & Wardwell LLP, 450 Lexington
Ave., New York, New York 10017, Attn: Darren S. Klein and
Aryeh Falk and (z) Landis Rath & Cobb LLP, 919 Market Street,
Suite 1800, Wilmington, Delaware 19801, Attn: Adam G. Landis
and Kerri K. Mumford, (2) counsel to any statutory committee
appointed in the Chapter 11 Cases, (3) the U.S. Trustee, 844 King
Street, Suite 2207, Lockbox 35, Wilmington, Delaware, 19801,
and (4) any other party that has requested notice pursuant to
Bankruptcy Rule 2002 (collectively, the “Assumption and
Assignment Objection Notice Parties”).

Resolution of Assumption and Assignment Objections. The Court
will hear and determine any properly and timely filed and served
Assumption and Assignment Objection at the Sale Hearing or, if
filed after the Sale Hearing, on an expedited basis, and in any event
no later than closing of the Sale. If such objection has not been
resolved prior to the closing of the Sale (whether by an order of the
Court or by agreement with the Contract Counterparty), the
Successful Bidder(s) shall pay as soon as reasonably practicable
after the closing date any Disputed Cure Claim pursuant to an

16
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 17 of 35

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

Hii.

order of the Court or mutual agreement between the Debtors, the
Successful Bidder(s) and the applicable Contract Counterparty.

Failure to File Timely Assumption and Assignment Objection. If a
Contract Counterparty fails to properly and timely file and serve an
Assumption and Assignment Objection in accordance with these
Assumption Procedures, the Contract Counterparty shall be forever
barred from asserting any objection with regard to the assumption
or assignment of its Assumed Contract, and notwithstanding
anything to the contrary in the Assumed Contract or any other
document, the Cure Claims set forth in the Potential Assumption
and Assignment Notice shall be the only amount necessary to cure
outstanding defaults under the applicable Assumed Contract under
section 365(b) of the Bankruptcy Code arising out of or related to
any events occuring prior to the closing of the Sale, whether
known or unknown, due or to become due, accrued, absolute,
contingent or otherwise, and the Contract Counterparty shall be
forever barred from asserting any additional cure or other amounts
with respect to such Assumed Contract against the Debtors, the
Successful Bidder or the property of any of them.

Post-Auction Adequate Assurance Objection. Following the Auction,
the Debtors shall serve the Notice of Auction Results on each Contract
Counterparty that received a Potential Assumption and Assignment Notice
at the same time as such Notice of Auction Results is filed with the Court
and published on the Case Information Website. Objections of any
Contract Counterparty related solely to the identity of and adequate
assurance of future performance provided by the Successful Bidder (an
“Adequate Assurance Objection”) must (A) be in writing, (B) comply with
the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules,

(C) state, with specificity, the legal and factual bases thereof, (D) be filed
by no later than the Sale Hearing or, if earlier, fourteen days following
service of the Notice of Auction Results (the “Adequate Assurance
Objection Deadline”) and (E) be served on the Assumption and
Assignment Objection Notice Parties.

Reservation of Rights. The inclusion of an Assumed Contract, or Cure
Claims with respect thereto, on a Potential Assumption and Assignment
Notice or the Executory Contract List shall not constitute or be deemed a
determination or admission by the Debtors, the Successful Bidder(s) or
any other party in interest that such contract or lease is an executory
contract or unexpired lease within the meaning of the Bankruptcy Code.
The Debtors reserve all of their rights, claims and causes of action with
respect to each Assumed Contract listed on the Potential Assumption and
Assignment Notice and Executory Contract List. The Debtors’ inclusion
of any Assumed Contract on the Potential Assumption and Assignment

17
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 18 of 35

Notice and Executory Contract List shall not be a guarantee that such
Assumed Contract ultimately will be assumed or assumed and assigned.

Approval of the Relief Requested Is Warranted
and in the Best Interests of the Debtors and Their Stakeholders

A. The Bidding Procedures are Fair, Appropriate and Should Be Approved

21. The Bidding Procedures are specifically designed to promote what courts have
deemed to be the paramount goal of any proposed sale of property of a debtor’s estate:
maximizing the value of sale proceeds received by the estate. See Burtch et al. v. Ganz, et al. (In
re Mushroom Co.), 382 F.3d 325, 339 (3d Cir. 2004) (finding that a debtor had a fiduciary duty
to maximize and protect the value of the estate’s assets); In re Food Barn Stores, Inc., 107 F.3d
558, 564-65 (8th Cir. 1997) (recognizing that main goal of any proposed sale of property of a
debtor’s estate is to maximize value). Courts uniformly recognize that procedures established for
the purpose of enhancing competitive bidding are consistent with the fundamental goal of
maximizing value of a debtor’s estate. See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re
O'Brien Envil. Energy, Inc.), 181 F.3d 527, 537 (3d Cir. 1999) (noting that bidding procedures
that promote competitive bidding provide a benefit to a debtor’s estate); Official Comm. of
Subordinated Bondholders v. Integrated Res. Inc. (In re Integrated Res. Inc.), 147 B.R. 650, 659
(S.D.N.Y. 1992) (observing that Bidding Procedures “encourage bidding and . . . maximize the
value of the debtor’s assets”).

22. The Bidding Procedures provide for an orderly, uniform and appropriately
competitive process through which interested parties may submit offers to purchase the Assets.
The Debtors, with the assistance of their advisors, have structured the Bidding Procedures to
promote active bidding by interested parties and to obtain the highest or otherwise best offer
reasonably available for the Assets. Additionally, the Bidding Procedures will allow the Debtors

to conduct the Auction in a fair and transparent manner that will encourage participation by

{1239.001-W0055984.}

18
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 19 of 35

financially capable bidders with demonstrated ability to consummate a timely Sale. Courts in
this district have approved procedures similar to the proposed Bidding Procedures in connection
with chapter 11 asset sales. See, e.g., In re TerraVia Holdings, Inc., et al., Case No. 17-11655
(CSS) (Bankr. D. Del. Aug. 22, 2017); In re BPS US Holdings Inc., Case No. 16-12373 (KIC)
(Bankr. D. Del. Nov. 30, 2016); In re SFX Entertainment, Inc., Case No. 16-10238 (MFW)
(Bankr. D. Del. Mar. 23, 2016); In re Sundevil Power Holdings, LLC, Case No. 16-10369 (KJC)
(Bankr. D. Del. Mar. 3, 2016); In re Fresh & Easy Neighborhood Market Inc., Case No. 13-
12569 (KJC) (Bankr. D. Del. Oct. 24, 2013). Accordingly, the Bidding Procedures should be
approved because, under the circumstances, they are reasonable, appropriate and in the best
interests of the Debtors, their estates and all parties in interest.

B. The Bid Protections That May Be Granted to a Stalking Horse Bidder Have a
Sound Business Purposes and Should Be Approved

23. As noted above, the Bidding Procedures allow (but do not require) the Debtors, in
the exercise of their business judgment (in consultation with the DIP Secured Parties), to, prior to
the Bid Deadline, (a) agree with a Qualified Bidder that its Qualified Bid will serve as the
minimum bid for the Assets, and constitute a Stalking Horse Bid> and (b) offer the Bid
Protections to such Stalking Horse Bidder. While the Debtors are not committed to offering the
Bid Protections at this time, the Debtors ask the Court to authorize them to offer these Bid
Protections because the Debtors believe that, in appropriate circumstances, the presence of a
Stalking Horse Bidder will benefit all stakeholders. For the avoidance of doubt, however, the

Bid Protections will (x) remain subject to the terms and conditions of the definitive agreement(s)

 

* In the case multiple bids for non-overlapping lots of the Bid Assets, the Bidding Procedures allow the possibility of
multiple Stalking Horse Bids.

{1239.001-W0055984.}

19
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 20 of 35

executed between the Debtors and such Stalking Horse Bidder(s) and (z) not be paid to a credit
bidder.

24. Courts have identified at least two instances in which bid protections in the form
of break-up fees and expense reimbursements may benefit the estate. First, a break-up fee or
expense reimbursement may be necessary to preserve the value of a debtor’s estate if assurance
of the fee “promote[s] more competitive bidding, such as by inducing a bid that otherwise would
not have been made and without which bidding would have been limited.” In re O’Brien Envtl.
Energy, Inc., 181 F.3d at 533. Second, if the availability of break-up fees and expense
reimbursements were to induce a bidder to research the value of the debtor and convert the value
to a dollar figure on which other bidders can rely, the bidder may have provided a benefit to the
estate by increasing the likelihood that the price at which the debtor is sold will reflect its true
worth. See id.; see also In re Reliant Energy Channel View LP, 594 F.3d 200, 206-08 (3d Cir.
2010) (reasoning that a break-up fee should be approved if it is necessary to entice a party to
make the first bid or if it would induce a stalking horse bidder to remain committed to a
purchase).

25. In O’Brien, the Third Circuit reviewed the following nine factors set forth by the
lower court as relevant in deciding whether to award break-up fees and expense reimbursements:

a. the presence of self-dealing or manipulation in negotiating the break-up
fee or expense reimbursement;

b. whether the fee or reimbursement harms, rather than encourages, bidding;

c. the reasonableness of the break-up fee or expense reimbursement relative
to the purchase price;

d. whether the unsuccessful bidder placed the estate property in a “sale
configuration mode” to attract other bidders to the auction;

{1239.001-W0055984.}

20
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 21 of 35

e. the ability of the request for a break-up fee or expense reimbursement to
serve to attract or retain a potentially successful bid, establish a bid
standard or minimum for other bidders or attract additional bidders;

f. the correlation of the fee or reimbursement to a maximum value of the
debtor’s estate;

g. the support of the principal secured creditors and creditors’ committees of
the break-up fee;

h. the benefits of the safeguards to the debtor’s estate; and

1. the substantial adverse impact of the break-up fee on unsecured creditors,
where such creditors are in opposition to the break-up fee or expense
reimbursement.

See In re O’Brien Envtl. Energy, Inc., 181 F.3d at 536.

26. Here, the Bid Protections contemplated by the Bidding Procedures squarely
satisfy the O’Brien Factors. The Break-Up Fee would enable the Debtors to secure an adequate
floor for the Assets and insist that competing bids be materially higher or otherwise better than
the Stalking Horse Bid — a clear benefit to the Debtors’ estates. See Ross Decl. at 4 10.
Moreover, it is likely that a prospective Stalking Horse Bidder would not agree to act as a
stalking horse without the Bid Protections. Without the Court authorizing the Debtors to offer
the Bid Protections, the Debtors might lose the opportunity to obtain the highest or otherwise
best offer for the Assets and would certainly lose the downside protection that could be afforded
by the existence of a Stalking Horse Bidder. Jd.

27. The Break-Up Fee and Expense Reimbursement are reasonable and appropriate in
light of the nature of the transaction and the efforts that will necessarily have been expended by
a Stalking Horse Bidder (to the extent the Debtors’ choose a Qualified Bid to be a Stalking Horse
Bid). Moreover, the Bid Protections will only be offered to the extent that the Debtors believe,
in the exercise of their business judgment, and consistent with their fiduciary duties, that offering

these protections will enhance the ultimate recovery to be received by all stakeholders. The Bid

{1239.001-W0055984.}

21
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 22 of 35

Protections are also sized appropriately. See Ross Decl. at ¢ 10. The Break-Up Fee will not
exceed 3% of the cash purchase price set forth in the Stalking Horse Bid, and as set forth in the
Ross Declaration, the Expense Reimbursement of up to 1% of the cash purchase price set forth in
the Stalking Horse Bid will represent only a small percentage of any reasonable price that might
be offered by a Stalking Horse Bidder. Jd. Additionally, both the Break-Up Fee and the Expense
Reimbursement will be subject to consultation with the DIP Secured Parties and the negotiation
and execution of a definitive agreement between the Debtors and the Stalking Horse Bidder. In
sum, the Debtors’ ability to offer the Bid Protections will enable them to ensure the sale of the
Assets at a price they believe to be fair, while, at the same time, providing the Debtors with the
potential to achieve an even greater benefit to the Debtors’ estates in the form of a higher or
otherwise better offer for the Assets.

28. This Court has approved protections similar to, and in excess of, the proposed Bid
Protections as reasonable and consistent with the type and range of bidding protections typically
approved. See, e.g., In re TerraVia Holdings, Inc., et al., Case No. 17-11655 (CSS) (Bankr. D.
Del. Aug. 22, 2017) (approving expense reimbursement up to an amount representing
approximately 1.5% of the consideration in addition to a break-up fee); In re CIBER, Inc., Case
No. 17-10772 (BJS) (Bankr. D. Del. May 2, 2017) (approving a break-up fee and expense
reimbursement that in the aggregate represented approximately 3.0% of the consideration); Jn re
American Apparel, LLC, Case No. 16-12551 (BLS) (Bankr. D. Del. Dec. 5, 2016) (approving a
break-up of 3.0% in connection with a $66 million sale of assets); In re BPS US Holdings Inc.,
Case No. 16-12373 (KJC) (Bankr. D. Del. Nov. 30, 2016) (approving a break-up fee of 3.5% in
connection with a $575 million sale of assets); In re Nirvanix, Inc., Case No. 13-12595 (BLS)

(Bankr. D. Del. Oct. 23, 2013), (approving total bid protections of 1 1%—comprising a $150,000

{1239.001-W0055984.}

22
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 23 of 35

break-up fee and $150,000 expense reimbursement for a $2,800,000 stalking horse bid); In re
First Place Fin. Corp., Case No. 12- 12961 (BLS) (Bankr. D. Del. Nov. 26, 2012) (approving
total bid protections of 6.6%— comprising a $3 million break-up fee and a $1 million expense
reimbursement on a transaction with $60 million in aggregate consideration.); In re Hub Holding
Corp., et al., Case No. 09- 11770 (PJW) (Bankr. D. Del. June 30, 2009) (approving total bid
protections of 6.43%— comprising a $2,880,000 break-up fee and $1,750,000 expense
reimbursement for a $72,000,000 stalking horse bid.); In re Fluid Routing Solutions Intermediate
Holding Corp., et al., Case No. 09-10384 (CSS) (Bankr. D. Del. Feb. 19, 2009), (approving total
bid protections of 6.82%— comprising a $750,000 break-up for an $11,000,000 stalking horse
bid).

29. Accordingly, the Debtors submit that the Bid Protections have a sound business
purpose, are fair and appropriate under the circumstances and should be approved.

Cc, The Proposed Sale Satisfies the Requirements of Section 363 of the Bankruptcy
Code

30. | Ample authority exists for approval of the Sale contemplated by this Sale Motion.
Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he trustee, after notice
and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of
the estate.” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code does not
specify a standard for determining when it is appropriate for a court to authorize the use, sale or
lease of property of a debtor’s estate, courts have approved the authorization of a sale of a
debtor’s assets if such sale is based upon the sound business judgment of the debtor. See, e. g.
Meyers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing In re Schipper, 933 F.2d

513 (7th Cir. 1991)); In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992); Stephen Indus.,

{1239.001-W0055984.}

23
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 24 of 35

Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986); Committee of Equity Security Holders y. Lionel
Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983).

31. Courts typically consider the following factors in determining whether a proposed
sale satisfies this standard: (a) whether a sound business justification exists for the sale; (b)
whether adequate and reasonable notice of the sale was provided to interested parties;
(c) whether the sale will produce a fair and reasonable price for the property; and (d) whether the
parties have acted in good faith. See In re Decora Indus., Inc., 2002 WL 32332749, at *2 (D.
Del. May 20, 2002) (citing In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del.
1991)). Where a debtor demonstrates a valid business justification for a decision, it is presumed
that “in making a business decision the directors of a corporation acted on an informed basis, in
good faith and in the honest belief that the action taken was in the best interests of the company.”
In re Integrated Res., Inc., 147 B.R. at 656 (quoting Smith v. Van Gorkom, 488 A.2d 858, 872

(Del.1985)).

1. The Debtors Have Demonstrated a Sound Business Justification for the
Proposed Sale

32. A sound business purpose for the sale of a debtor’s assets outside the ordinary
course of business exists where such sale is necessary to preserve the value of the estate for the
benefit of creditors and interest holders. See, e.g., In re Abbotts Dairies of Pa., Inc., 788 F.2d
143 (3d Cir. 1986); In re Lionel Corp., 722 F.2d at 1063; In re Food Barn Stores, Inc., 107 F.3d
at 564-65 (recognizing the paramount goal of any proposed sale of property of estate is to
maximize value).

33. As set forth above, a strong business justification exists for the sale of the
Debtors’ Assets. An expeditious sale of the Assets is required to maximize the value of the

Debtors assets and recoveries for the Debtors’ stakeholders. Moreover, the timely

{1239.001-W0055984.}

24
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 25 of 35

consummation of the proposed Sale is required under the express terms of the DIP Credit

Agreement.

2. The Noticing Procedures Are Reasonable and Appropriate

34. The Noticing Procedures described above are reasonably calculated to provide all
of the Debtors’ known creditors and all other parties in interest with adequate, timely notice of,
among other things, the proposed Sale, Bidding Procedures, Auction and Sale Hearing.

3. The Proposed Sale Will Produce a Fair and Reasonable Purchase Price for the
Assets

35. As set forth above, the Debtors believe that the proposed Sale will produce fair
and reasonable purchase prices for the Assets.

36. The Bidding Procedures, including the ability to designate a Stalking Horse
Bidder prior to the Bid Deadline, were carefully designed to facilitate a robust and competitive
bidding process. The Debtors are poised to commence a competitive bidding process to
maximize the value of the Assets sold at the Auction. The Bidding Procedures provide an
appropriate framework for the Debtors to review, analyze and compare all bids received to
determine which bids are in the best interests of the Debtors’ estates and their stakeholders, while
allowing the Debtors appropriate degrees of discretion to determine the Successful Bidder. A
Sale governed by the Bidding Procedures undoubtedly will serve the important objectives of
obtaining not only a fair and reasonable purchase price for the Assets, but also the highest or
otherwise best value for the Assets, which will inure to the benefit of all parties in interest in the

Chapter 11 Cases.

4. The Successful Bidder Should Be Entitled to the Protections of Section 363(m)
of the Bankruptcy Code

37. Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from a debtor notwithstanding that the sale conducted under section

{1239.001-W0055984.}

25
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 26 of 35

363(b) is later reversed or modified on appeal. Specifically, section 363(m) of the Bankruptcy

Code states the following:

The reversal or modification on appeal of an authorization under

[section 363(b) of the Bankruptcy Code] . . . does not affect the

validity of a sale ... to an entity that purchased . . . such property in

good faith, whether or not such entity knew of the pendency of the

appeal, unless such authorization and such sale . . . were stayed

pending appeal.
11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code fosters the “‘policy of not only
affording finality to the judgment of the [B]ankruptcy [C]ourt, but particularly to give finality to
those orders and judgments upon which third parties rely.”” Reloeb Co. v. LTV Corp (In re
Chateaugay Corp.), No. 92 Civ. 7054 (PKL), 1993 U.S. Dist. Lexis 6130, at *9 (S.D.N.Y. May
10, 1993) (quoting In re Abbotts Dairies of Pa., Inc., 788 F.2d at 147); see also Allstate Ins. Co.
v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section 363(m) . . . provides that good faith
transfers of property will not be affected by the reversal or modification on appeal of an unstayed
order, whether or not the transferee knew of the pendency of the appeal”).

38. | While the Bankruptcy Code does not define “good faith,” the Third Circuit has
held that “the phrase encompasses one who purchases in ‘good faith’ and for ‘value.’” In re
Abbotts Diaries, 788 F.2d at 147 (to constitute lack of good faith, a party’s conduct in connection
with the sale must usually amount to fraud, collusion between the purchaser and other bidders or
the trustee or an attempt to take grossly unfair advantage of other bidders); see also In re Bedford
Springs Hotel, Inc., 99 B.R. 302, 305 (Bankr. W.D. Pa. 1989); In re Perona Bros., Inc., 186 B.R.
833, 839 (D.N.J. 1995).

39. In other words, a party would have to show fraud or collusion between the buyer

and the debtor in possession, the trustee or other bidders to demonstrate a lack of good faith. See

Kabro Assocs. of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d

{1239.001-W0055984.}

26
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 27 of 35

269, 276 (2d Cir. 1997) (“[t]ypically, the misconduct that would destroy a [buyer]’s good faith
status at a judicial sale involves fraud, collusion between the [buyer] and other bidders or the
trustee, or an attempt to take grossly unfair advantage of other bidders”). Due to the absence of a
bright-line test for good faith, the determination is based on the facts of each case, with a focus
on the “integrity of [a bidder’s] conduct in the course of the sale proceedings.” In re Pisces
Leasing Corp., 66 B.R. 671, 673 (E.D.N.Y. 1986) (quoting In re Rock Indus. Mach. Corp., 572
F.2d 1195, 1998 (7th Cir. 1978)).

40. The Debtors submit that a Successful Bidder under the Bidding Procedures
(whether or not a Stalking Horse Bidder), would be a “good faith purchaser” within the meaning
of section 363(m) of the Bankruptcy Code. It is expected that, as is customary, Qualified
Bidders will engage separate counsel and other professional advisors to represent their respective
interests in determining the terms of their Qualified Bids and with respect to the sale process
generally. To the best of the Debtors’ knowledge, information, and belief, no party has engaged
in any conduct that would cause or permit a Sale to be set aside under section 363(m) of the
Bankruptcy Code.

41. Further, as set forth above, the Bidding Procedures are designed to produce a fair
and transparent competitive bidding process. Each Qualified Bidder participating in the Auction
must confirm that it has not engaged in any collusion with respect to the bidding or the sale of
any of the Assets. See Bidding Procedures § 4. Any asset purchase agreement with a Successful
Bidder executed by the Debtors will be negotiated at arm’s length and in good faith.
Accordingly, the Debtors seek a finding that any Successful Bidder (including the Stalking Horse

Bidder) is a good faith purchaser and is entitled to the full protections afforded by section 363(m)

of the Bankruptcy Code.

{1239.001-W0055984.}

27
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 28 of 35

42. Based on the foregoing, the Debtors submit that they have demonstrated that the
proposed Sale is a sound exercise of the Debtors’ business judgment and should be approved as a

good faith transaction.

D. The Assets Should Be Sold Sale Free and Clear of Liens, Claims, Interests and
Encumbrances Under Section 363(f) of the Bankruptcy Code

43. In the interest of attracting the best offers, the Assets should be sold free and clear
of any and all liens, claims, interests and other encumbrances, in accordance with section 363(f)
of the Bankruptcy Code, with any such liens, claims, interests and encumbrances attaching to the
proceeds of the applicable sale. Section 363(f) of the Bankruptcy Code authorizes a debtor to
sell assets free and clear of liens, claims, interests and encumbrances if any one of the following

conditions is satisfied:

a. applicable non-bankruptcy law permits sale of such property free and clear
of such interest;

b. such entity consents;

C. such interest is a lien and the price at which such property is to be sold is
greater than the value of all liens on such property;

d. such interest is in bona fide dispute; or

e. such entity could be compelled, in legal or equitable proceeding, to accept
a money satisfaction of such interest.

11 U.S.C. § 363(f); see also In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del.
2002) (“Section 363(f) is written in the disjunctive, not the conjunctive, and if any of the five
conditions are met, the debtor has the authority to conduct the sale free and clear of all liens.”);
Citicorp Homeowners Servs., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988)
(same).

44. Section 363(f) of the Bankruptcy Code is supplemented by section 105(a) of the

Bankruptcy Code, which provides that “[t]he Court may issue any order, process or judgment

{1239.001-W0055984.}

28
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 29 of 35

that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C.
§ 105(a); see also Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor
Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct such sales [free
and clear of claims] is within the court’s equitable powers when necessary to carry out the
provisions of [the Bankruptcy Code].”).

45. The Debtors submit that the sale of the Assets free and clear of liens, claims,
interests and encumbrances will satisfy one or more of the requirements under section 363(f) of
the Bankruptcy Code. To the extent a party objects to the Sale on the basis that it holds a
prepetition lien or encumbrance on the Assets, the Debtors believe that any such party could be
compelled to accept a monetary satisfaction of such claims, under section 363(f)(5) of the
Bankruptcy Code, or that such lien is in bona fide dispute, under section 363(f)(4) of the
Bankruptcy Code.

46. Moreover, the Debtors will send the Sale Notice to any known purported
prepetition lienholders. If such lienholders do not object to the proposed Sale, then their consent
should reasonably be presumed. Accordingly, the Debtors request that, unless a party asserting a
prepetition lien, claim or encumbrance on any of the Assets timely objects to this Sale Motion,
such party shall be deemed to consent to any Sale approved at the Sale Hearing. See Hargave v.
Twp. of Pemberton, 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (by not objecting to a sale motion, a
creditor is deemed to consent to the relief requested therein).

47. The purpose of a sale order authorizing the transfer of assets free and clear of all
claims, liens and encumbrances would be defeated if claimants could thereafter use the transfer
as a basis to assert claims against a purchaser arising from a seller’s pre-sale conduct. Moreover,

without such assurances, potential bidders may choose not to participate in the Auction, or may

{1239.001-W0055984.}

29
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 30 of 35

submit reduced bid amounts, to the detriment of the Debtors’ stakeholders. Accordingly, the
Debtors request that the Court authorize the sale of the Assets free and clear of any liens, claims,
interests and encumbrances (with the exception of Permitted Encumbrances and Assumed
Liabilities), in accordance with section 363(f) of the Bankruptcy Code, subject to such liens,
claims, interests and encumbrances (including all DIP Liens and Superpriority DIP Claims in
favor of the DIP Agent and the DIP Lenders (as each is defined in the DIP Motion)) attaching to
the proceeds thereof in the same order of relative priority, with the same validity, force and effect

as prior to such.

E. Assumption and Assignment of Executory Contracts and Unexpired Leases Should
Be Authorized

48. Section 365(a) of the Bankruptcy Code provides that a debtor in possession
“subject to the court’s approval, may assume or reject any executory contract or unexpired lease
of the debtor.” 11 U.S.C. §365(a). Courts employ the business judgment standard in
determining whether to approve a debtor’s decision to assume or reject an executory contract or
unexpired lease. See, e.g., In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992)
(assumption or rejection of lease “will be a matter of business judgment by the bankruptcy
court”); In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that a
debtor’s decision to assume or reject executory contract is governed by business judgment
standard and may only be overturned if decision is product of bad faith, whim, or caprice). The
“business judgment” test in this context only requires that a debtor demonstrate that assumption
or rejection of an executory contract or unexpired lease benefits the estate. See Sharon Steel
Corp. v. Nat'l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989).

49. Any assumption of the Transferred Contracts is an exercise of the Debtors’ sound

business judgment because the transfer of such Contracts is necessary to the Debtors’ ability to

{1239.001-W0055984.}

30
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 31 of 35

obtain the best value for their Assets. The assumption and assignment of Transferred Contracts
will be a critical component of the value of any Bid. Given that consummation of the Sale is
critical to the Debtors’ efforts to maximize value for their estates and stakeholders, the Debtors’
assumption of Transferred Contracts is an exercise of sound business judgment and, therefore,
should be approved.

50. The consummation of any Sale involving the assignment of a Proposed Assumed
Contract will be contingent upon the Debtors’ compliance with the applicable requirements of
section 365 of the Bankruptcy Code. Section 365(b)(1) of the Bankruptcy Code requires that any
outstanding defaults under the Contracts to be assumed be cured or that the Debtors provide
adequate assurance that such defaults will be promptly cured. The Debtors’ assumption and
assignment of Transferred Contracts will be contingent upon payment of the Cure Claims and
effective only upon the closing of an applicable Sale. As set forth above, the Debtors propose to
file with the Court and serve on each Contract Counterparty a Potential Assumption and
Assignment Notice, which will set forth the Debtors’ good faith calculations of Cure Claims , if
any, with respect to each Contract listed. Contract Counterparties will have a meaningful
opportunity to raise any objections to the proposed assumption of their respective Contracts prior
to closing of the Sale.

51. Pursuant to section 365(f)(2) of the Bankruptcy Code, a debtor may assign an
executory contract if “adequate assurance of future performance by the assignee of such contract
or lease is provided.” The meaning of “adequate assurance of future performance” depends on
the facts and circumstances of each case, but should be given “practical, pragmatic construction.”
See Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1988) (citation omitted); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y.

{1239.001-W0055984.}

31
HOU:3950371.2
#91871728y21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 32 of 35

1985) (adequate assurance of future performance does not mean an absolute assurance that
debtor will thrive and pay rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803
(Bankr. N.D. Ill. 1985) (finding that, “[a]lthough no single solution will satisfy every case, the
required assurance will fall considerably short of an absolute guarantee of performance.”’).
Among other things, adequate assurance may be provided by evidencing the assignee’s financial
health and experience in managing the type of enterprise or property assigned. See In re Bygaph,
Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future performance is
present when the prospective assignee of a lease has financial resources and has expressed
willingness to devote sufficient funding to the business to give it a strong likelihood of
succeeding).

52. As set forth above and in the Bidding Procedures, for a bid to qualify as a
Qualified Bid, a Potential Bidder must include with its bid information regarding its ability (and
the ability of its designated assignee, if applicable) to perform under any Contracts proposed to
be assumed. Each affected Contract Counterparty will have an opportunity to object to the
ability of the Successful Bidder to provide adequate assurance as provided in the Bidding
Procedures Order. To the extent necessary, the Debtors will present facts at the Sale Hearing or
any subsequent hearing to hear an Assumption and Assignment Objection to show the financial
wherewithal, willingness and ability of the Successful Bidder to perform under the Transferred
Contracts,

53. In addition, to facilitate the assumption and assignment of Transferred Contracts,
the Debtors further request that the Court find that all anti-assignment provisions contained

therein, whether such provisions expressly prohibit or have the effect of restricting or limiting

{1239.001-W0055984.}

32
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 33 of 35

assignment of such Assumed Contract, to be unenforceable and prohibited pursuant to section
365(f) of the Bankruptcy Code.°®
Waiver of Bankruptcy Rules 6004(a), 6004(h) and 6006(d)

54. The Debtors request that the Court (a) find that notice of the Sale Motion is
adequate under Bankruptcy Rule 6004(a) under the circumstances and (b) waive the fourteen-day
stay requirements under Bankruptcy Rules 6004(h) and 6006(d). In light of the Debtors’ current
financial condition and their obligation to comply with the conditions to closing the Sale
contemplated by the DIP Credit Agreement, the proposed Sale contemplated herein should be
consummated as soon as practicable to allow the Debtors to maximize value for their estates and
stakeholders. Accordingly, the Debtors request that the Bidding Procedures Order, the Sale
Order and any order authorizing the assumption and assignment of a Proposed Assumed
Contract in connection with a Sale be effective immediately upon entry and that the 14-day stay
imposed by Bankruptcy Rules 6004(h) and 6006(d) be waived.

Notice and No Prior Request

55. Notice of this Motion has been given to the following parties or, in lieu thereof, to
their counsel, if known: (a) the U.S. Trustee; (b) each of the Debtors’ twenty (20) largest
unsecured creditors on a consolidated basis; (c) KeyBank National Association, the
administrative agent under the Debtors’ proposed postpetition secured credit facility and

prepetition secured credit facility; (e) the Debtors’ prepetition equity owners; (f) the United

 

° Section 365(f)(1) of the Bankruptcy Code provides in part that, “notwithstanding a provision in an executory
contract or unexpired lease of the debtor, or in applicable law, that prohibits, restricts, or conditions the assignment
of such contract or lease, the trustee may assign such contract or lease... ..” 11 U.S.C. § 365(f)(1). Section
365(f)(3) of the Bankruptcy Code further provides that “{njotwithstanding a provision in an executory contract or
unexpired lease of the debtor, or in applicable law that terminates or modifies, or permits a party other than the
debtor to terminate or modify, such contract or lease or a right or obligation under such contract or lease on account
of an assignment of such contract or lease, such contract, lease, right, or obligation may not be terminated or

modified under such provision because of the assumption or assignment of such contract or lease by the trustee.” 11
U.S.C. § 365(f)(3)

{1239.001-W0055984.}

33
HOU:3950371.2
#91871728v21
 

Case 19-11104-BLS Doc19 Filed 05/15/19 Page 34 of 35

States Attorney’s Office for the District of Delaware; (g) the attorneys general for the states in
which the Debtors conduct business; (h) local and state environmental authorities and the
Environmental Protection Agency; (i) the Federal Energy Regulatory Commission; and (j) all
parties who have requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002
(collectively, the “Notice Parties”). In light of the nature of the relief requested in this Motion,
the Debtors respectfully submit that no further notice is necessary.

56. The Debtors have not previously sought the relief requested herein from the Court

or any other court.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

{1239.001-W0055984.}

34
HOU:3950371.2
#91871728v21
Case 19-11104-BLS Doc19 Filed 05/15/19 Page 35 of 35

WHEREFORE the Debtors respectfully request that the Court enter the Bidding

Procedures Order, substantially in the form attached hereto as Exhibit B, granting the relief

requested herein and such other and further relief as the Court may deem just and proper.

Dated: May 15, 2019
Wilmington, Delaware

{1239.001-W0055984.}

HOU:3950371.2
#91871728v21

35

LANDIS RATH & COBB LLP

Ke AR

Adam G. Landis (No. 3407)
Kerri K. Mumford (No. 4186)
Kimberly A. Brown (No. 5138)
Holly M. Smith (No. 6497)
919 Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@Irclaw.com
mumford@lrclaw.com
brown@lrclaw.com
smith@Irclaw.com

-and-

DAVIS POLK & WARDWELL LLP

Darren S. Klein (pro hac vice pending)

Lara Samet Buchwald (pro hac vice pending)

Aryeh E. Falk (pro hac vice pending)

Jonah A. Peppiatt (pro hac vice pending)

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

Email: darren.klein@davispolk.com
lara.buchwald@davispolk.com
aryeh.falk@davispolk.com
jonah.peppiatt@davispolk.com

Proposed Counsel to the Debtors and Debtors-
In-Possession
